Citation Nr: 1616681	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and adjustment reaction with mixed emotion


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for PTSD.

The Veteran testified at a January 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). In this regard, while the Veteran's March 2009 claim stated that he was seeking service connection for PTSD, he clarified in the January 2016 Board hearing that he was seeking service connection for an unspecified acquired psychiatric disorder. As discussed below, the Veteran's VA treatment records indicate possible diagnoses of PTSD, depression, and adjustment reaction with mixed emotions.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

The issue of entitlement to service connection for a right knee disability, secondary to the service-connected left knee disability, has been raised by the record in statement in a June 2015 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the January 2016 Board hearing, the Veteran's representative asked for a new VA examination to determine the nature and etiology of any acquired psychiatric disorders, in addition to PTSD.  VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is compentent evidence of a current disability or persistent recurrent symptoms of a disability in the Veteran's VA treatment records.  A June 2010 VA treatment record reported that he had positive screening tests for PTSD and depression.  A positive screening test for depression was also reported in a June 11, 2015 VA treatment record.  In a June 2015 VA treatment record, adjustment reaction with mixed emotions is listed in the Veteran's past medical history, as is other unspecified counseling.  The Veteran asserts that these acquired psychiatric disorders are related to his service. Howeverbut there is insufficient competent medical evidence to decide the claim. Therefore, each of these potential acquired psychicatric diagnoses needs to be evaluated by a VA examiner and an opinion as to etiology must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's updated VA psychiatric or mental health treatment records, to specifically include all records from the Veterans Center of Jacksonville and all VA outpatient psychiatric treatment records dated after September 2015. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, depression, and adjustment reaction with mixed emotions. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.


For each identified psychiatric disorder, to include depression and adjustment reaction with mixed emotions, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

An opinion as to the etiology of any psychiatric disorder diagnosed during the appeal period must be given even if the examiner does not concur with the existing diagnosis or if there are no current symptoms.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

